The petition for belated appeal is granted on both lower tribunal case nos. 03-12829 and 03-23785. This order shall serve as a timely notice of appeal from the judgment and sentence. The circuit court clerk shall promptly certify this order and return it to this Court. Upon receipt of the certified order, a new appellate case number will be assigned to the appeal.
Upon receipt of the acknowledgment letter of the new appeal, appellant shall forthwith file the necessary motions to cause the record to be filed and this appeal shall proceed in accordance with the Florida appellate rules governing criminal appeals.
Upon consideration, appellant’s request for appointment of counsel is hereby denied.
WELLS, SUAREZ and CORTIÑAS, JJ., concur.